Per Curiam.
Respondent was admitted to practice by this Court in 1999. He maintains an office for the practice of law in Nebraska, where he was admitted to the bar in 1993.
By order dated June 14, 2013, the Nebraska Supreme Court publicly reprimanded respondent for, among other things, violating his oath of office as an attorney and a disciplinary rule prohibiting a lawyer from making misleading statements about the lawyer’s services (Matter of Nimmer, 286 Neb 107, 834 NW2d 776 [2013]).
Petitioner now moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed papers in response, arguing only that any discipline in excess of a public reprimand would be unjust. Respondent has not previously been the subject of discipline in either Nebraska or this state.
*1138Under the circumstances presented, we conclude that, in the interest of justice and consistent with the discipline in Nebraska, respondent should be censured (see generally Matter of Lawler, 40 AD3d 1205 [2007]).
Lahtinen, J.E, Stein, McCarthy and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.